

EXHIBIT 10 (k)


REVOLVING LOAN AND SECURITY AGREEMENT
CONVERTIBLE REVOLVING CREDIT PROMISSORY NOTE
DATED OCTOBER 26, 1987
ADDENDUM NO. 17
 
For consideration given and received, Robert Howard and iCAD, Inc. hereby agree
to extend the repayment date in Paragraph D of the above referenced Convertible
Revolving Credit Promissory Note, as amended, (the “Note”) from January 4, 2006
to March 31, 2007. Also the Note hereafter will be a maximum principal sum of
Five Million Dollars ($5,000,000).


Effective the 31st. day of December 2005.


Please note that I, Mr. Robert Howard, do not intend to call in the principal
balance of the note within 366 days from the date of this amendment.


In addition, I agree that I will not, while the revolving line of credit exists,
convert any outstanding advances under the agreement into shares of iCAD’ common
stock that would exceed the available shares for issuance defined as the
authorized shares of the iCAD common stock less issued and outstanding common
shares less any reserved shares for outstanding convertible preferred stock,
non-employee warrants and non-employee stock options.
 
ICAD, INC.




By: /s/ Annette Heroux                           
/s/ Robert Howard                                
Title:Chief Financial Officer
Robert Howard
  March 30, 2006 



 

--------------------------------------------------------------------------------



 